DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2019, 11/07/2019 and 07/19/2018 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 11/08/2021.  Claims 5, 15 and 22-23 have been canceled. Claims 1-4, 6-14, 16-21 and 24 are pending and an action on the merits is as follows.
Election/Restrictions
Applicant’s election with traverse of Group 1, including claim(s) 2-4, 7-8, 16-21, and 24 in the reply filed on 11/08/2021 is acknowledged.  The traversal is on the ground(s) that: that 
Grouping concerning the claims. These arguments persuasive examination will be for claims 1-4, 6-14, 16-21, and 24. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-4,6-14, 16-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 3,875,461) (Richardson, hereafter).
Regarding claim 1, Richardson discloses a discharge device mounting structure (see
line 25 in column 3 to line 10 in column 6, Figs. 1-8) for mounting the ion generator device (i.e.,
the ion generator device support configured to retain an ion generator device), the ion generator
device has an upper portion and a lower portion of a needlelike projection 30 (i.e., the ion
generator device having a first portion containing electrodes and a second portion); as can be seen
from the accompanying  drawings, the mounting structure (10) has a first wall, a second wall and a
third wall, the third wall extending from the second wall opposed to the first wall, wherein the
first wall extends a smaller distance from the second wall than the third wall, an upper surface 38
(i.e., the fourth wall) extending perpendicularly from the third wall, wherein an open cavity is
defined by the upper surface (36, 38) the third wall and an edge of the first wall, and a
substantially closed cavity is defined by the first wall, the second wall and the third wall, and
wherein the upper portion of the ion generator device is retained ·within open cavity.
Richardson fails to disclose the first wall is secured to the third wall with at least one
securing element.
	Richardson does disclose that the discharge device mounting structure has a first and second wall, one of ordinary skill in the art could easily envisage this mounting structure secured to a wall with those structures which are well known in the art.                                                   
	Therefore, it would have been obvious to one of ordinary skill before the effective date to modify the device of Richardson wherein the first wall is secured to the third wall with at least one
securing element since that which is well known in the art requires only ordinary skill.
Regarding claim 2, Richardson discloses (see line 25 in column 3 to line 10 in column 6, Figs. 1-8) for mounting the ion generator device (i e, the ion generator device support configured to retain
an ion generator device), the ion generator device has an upper portion and a lower portion of a
needlelike projection 30 (i.e., the ion generator device having a first portion containing electrodes
and a second portion); as can be seen from the accompanying drawings, the mounting structure
10 has a first wall, a second wall and a third ·wall, the third wall extending from the second wall
opposed to the first wall, wherein the first ,wall extends a smaller distance from the second wall
than the third wall, as can be seen from the figures, an open cavity is defined by the upper surface
36, 38, the third ,wall and an edge of the first wall, and a substantially closed cavity is defined by
the first wall the second wall and the third wall, and wherein the upper portion of the ion
generator device is retained within open cavity, facing one opening.
Richardson fails to explicitly discloses  in that at least one opening is provided on the first wall; an edge of the first wall extends along a length of the first wall, and wherein the opening in the first wall  is between the edge and the third wall. 
	Richardson has disclosed in the columns reference above the  has disclosed an opening for releasing the ion, the person skilled in the art according to the actual situation could easily envisage that at least one opening is provided on the first wall as a matter of design choice .  Since Richardson has the opening for releasing the ion, the person skilled in the art according to the actual situation could also easily envisage that an edge of the first wall extends along a length of the first wall, and wherein the opening in the first wall  is between the edge and the second wall, which is also a matter of design choice. Therefore, it would have been obvious to one of ordinary skill before the effective date to modify the device of Richardson edge of the first wall extends along a length of the first wall, and wherein the opening in the first wall  is between the edge and the second wall, and exposing the electrodes since matters of design choice requires only routine skill in the art.
Regarding claim 3,  Richardson (see column 3, line 25 to column 6, line 10 of the specification, and Figs.
1-8) discloses that the second wall extends orthogonally from the first wall and a third wall
extends orthogonally from the second wall.
Regarding claim 4 Richardson discloses (see column 3, line 25 to column 6, line 10 of the
specification, and Figs. 1-8) at least a portion of the first wall extends from the second wall by a shorter amount than a corresponding portion of the third wall extends from the second wall.
Regarding claim 6,  Richardson discloses (see column 3, line 25 to column 6, line 10 of the
specification, and Figs. l-8) discloses that the third wall extends a distance from the second wall,
and wherein the distance is greater than a length of the ion generator device.
Regarding claim 7, Richardson discloses (see column 3, line 25 to column 6, line 10 of
the specification, and Figs. 1-8) that the third wall has a first portion and a second
portion, wherein when retained, the ion generator device being adjacent the first portion and
wires connecting the ion generator device to a peer supply being adjacent to the second portion.
Regarding claim 8, Richardson fails to explicitly disclose the limitation as stated in claim 9. However, it is noted that that a person of ordinary skill in the art could envisage the  requirement for releasing the ion distance D between the first wall and the third wall is
predetermined such that when the ion generator device is retain, the first portion of the ion
generator device extends beyond an exterior surface of the first wall  is matter of design choice.owever it is ih
Regarding claim 13,  Richardson,(see line 25 in column 3 to line 10 in column 6, Figs. 1-8)for mounting the ion generator device (i e , the ion generator device support configured to retain ion generator device), the ion generator device has an upper portion and a lower portion of a needlelike projection 30 (i.e., the ion generator device having a first portion containing electrodes and a second portion); as can be seen from the accompanying drawings, the mounting structure has a first wall, a second wall and a third wall, the third wall extending from the second wall opposed to the first wall wherein the first wall extends a smaller distance from the second wall than the third wall, an upper surface 38 (i.e., the fourth Wall) extending perpendicularly from the third wall wherein a distance between the first wall and the third wall the ion generator device is sandwiched between the first wall and the third wall, the ion 
Regarding claim 14, Richardson (see column 3, line 25 to column 6, line 10 of the specification, and Figs. 1-8) discloses that the second wall extends perpendicularly from the first wall and a third wall
extends perpendicularly from the second wall.
Regarding claim 16,  Richardson discloses (see column 3, line 25 to Column 6, line 10 of the specification, and Figs. 1-8) discloses that the discharge device mounting structure is configured to mount the plurality of ion generator devices.
Regarding claim 17,  Richardson discloses (see column 3, line 25 to column 6, line10 of the specification, and Figs. 1-8) discloses that the third wall extend a distance from the
second wall, and wherein the distance is greater than a length of the ion generator device.
Regarding claim 18,  Richardson discloses  (see column 3, line 25 to column 6, line 10 of the specification, and Figs. 1-8) discloses that the first ·wall and the third wall have a first portion and a second portion, wherein when retained, the ion generator device being adjacent the first portion and wires connecting the ion generator device to a power supply being adjacent to the second portion.
Regarding claim 19,  Richardson (see column 3, line 25 to column 6, line l O of the specification, and Figs 1-8) discloses that the wires of the ion generator device are connected to the power supply. And it is the known for the person skilled in the art that wires connecting each of the ion generator device to the power supply are adjacent the second portion. 
Regarding claim 20,  Richardson discloses (see column 3, line 25 to column 6, line 10 of the specification, and Figs. 1-8) discloses that when mounted, a face of the first portion of the ion generator device is aligned with the respective edges of the first wall and the third wall.
Regarding claim 21,  Richardson discloses (see column 3, line 25 to column 6, line l0 of the specification, and Figs. 1-8) discloses that the discharge device mounting structure has securing groove for securing
the ion generator device.
Regarding claim 24, Richardson discloses (Figures 5-6)  (see also column 3, line 25 to column 6, line l0 of the specification, and Figs. 1-8) where  when the plurality of ion generator devices are retained , the plurality of ion generator devices are aligned.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879